IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                  Assigned on Briefs October 30, 2002

              TRUSTEES OF THE LAKEWOOD PARK TRUSTEESHIP
                        v. RAMSEY A. JOHNSON, SR.

                            Appeal from the Circuit Court for Coffee County
                               No. 30,733    John Wiley Rollins, Judge



                          No. M2002-00244-COA-R3-CV - Filed April 7, 2003


The trustees of a residential/recreational development sued the owner of a number of lots in the
development for failure to pay assessments for several years. The owner appeals arguing there was
insufficient proof he received the notices for the years in question. We affirm the trial court’s
judgment in favor of the trustees.

               Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                    Affirmed and Remanded

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which Ben H. Cantrell, P. J., M.S.,
and WILLIAM C. KOCH , JR., J., joined.

Joseph E. Ford, Winchester, Tennessee, for the appellant, Ramsey A. Johnson, Sr.

Mark A. Nobles, Murfreesboro, Tennessee, for the appellee, Trustees of the Lakewood Park
Trusteeship.

                                           MEMORANDUM OPINION1

        Ramsey Johnson, Sr. owns a number of lots located in Lakewood Park, a residential and
recreational development in Coffee County, Tennessee. Under the governing document of the
development, the Intrastate Exemption Statement, the Trustees are authorized to make assessments
on the lots and parcels of land in Lakewood Park. According to that document, the Trustees are

       1
           Tenn. R. Ct. App . 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse o r modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. When a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM OPIN ION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
allowed to make an assessment of $60.00 per lot per year for the purpose of carrying out the general
duties and powers of the Trustees, and may make special assessments of up to $25.00 per lot per
year.

       Mr. Johnson did not pay the assessments on his lots for a number of years, and the Trustees
brought suit in General Sessions Court for “failure to pay Park assessments and failure to pay Road
assessments, plus interest on each, pursuant to covenants found in Trust Deed Book 305, Page 895.”
The General Sessions Court entered judgment for the Trustees in the amount of $1,530.12 plus costs.

        Mr. Johnson appealed to the Circuit Court, where the matter was tried de novo by the court
sitting without a jury. The trial court entered a final order finding that Mr. Johnson owed the
Trustees $2,150.96.2 Mr. Johnson appeals. The record herein consists of the Technical Record, two
exhibits introduced at trial, and a Statement of the Evidence approved by the trial court which
attaches a copy of the Intrastate Exemption Statement.

       The Statement of the Evidence includes the following:

       Article III(2) of the same document [the Intrastate Exemption Statement] indicates
       as follows: all assessments, either general or special, made by the Trustees for the
       purpose hereinabove enumerated, shall be made in the manner and subject to the
       following procedure, to wit: A. “Notice of all assessments may be given by mail
       addressed to a last known or usual post office address of the holder of legal title or
       lot purchaser and deposited in the United States Mail, postage pre-paid or may be
       given by posting a brief notice of the assessment upon the lot itself. Service in either
       of the above methods shall be sufficient.”

       Ms. June Walker, one of the five Trustees of Lakewood Park, testified on behalf of
       Lakewood Park in both the General Sessions Court of Coffee County, Tennessee, and
       at the Circuit Court level. Ms. Walker explained how the individual property
       owner’s assessments are calculated and testified as to how notices are given.
       Although Lakewood Park has the option of posting notices on the property, Ms.
       Walker testified that Lakewood Park’s method of giving notice is through the United
       States Postal Service. Ms. Walker testified that Lakewood Park sends notices to
       every property owner for whom an address is known. Ms. Walker further testified
       that Mr. Ramsey Johnson’s address was known to the Trustees and that notices were
       sent twice a year, every year, to Mr. Johnson’s last known address. She further
       testified that these notices were not returned to Lakewood Park. Although Ms.
       Walker could not testify that she personally mailed Mr. Johnson’s notice, she did
       testify that she participated in the mailing process and that it was customary for
       Lakewood Park to mail notices to each and every property owner.



       2
           The trial court declined to aw ard attorney’s fees.

                                                            -2-
       Finally, Ms. Walker testified that the most recent notice was sent to Mr. Johnson at
       the same address as the prior notices, but this notice was sent certified mail. Ms.
       Walker testified that the certified mail was accepted.

       In addition to Ms. Walker’s testimony at the trial in Circuit Court, Trustee J. R.
       Campbell also testified on behalf of Lakewood Park. Mr. Campbell stated that it was
       Lakewood Park’s custom to send notices to each property owner, to the last address
       that such property owner had given Lakewood Park. He was unable to swear that he
       personally deposited Mr. Johnson’s notice in the United States Mail; but he did
       testify that it was the policy of Lakewood Park to mail notices to all property owners
       for whom an address was known and that the Park had an address for Mr. Johnson.
       Therefore, he would have received notice.

       In Circuit Court, Scarlett Johnson (wife of defendant Ramsey Johnson) testified on
       Mr. Johnson’s behalf. Ms. Johnson admitted receiving notices between 1992 and
       1995, but claims she did not receive notice from 1996 onward.

        On appeal, Mr. Johnson asserts that the testimony of the trustees regarding their practice for
mailing notices was insufficient to raise the presumption that the mail was received. Therefore, he
argues, there was no proof he received the notices and the Trustees are not entitled to judgment for
the fees. The Trustees assert they proved that the notices were mailed in compliance with the
governing document and that proof is sufficient to support the judgment.

       We agree with the Trustees. The evidence does not preponderate against a finding that the
Trustees complied with the requirements of the Intrastate Exemption Statement. See Tenn. R. App.
P. 13(d). Consequently, we affirm the judgment of the trial court. Costs of this appeal are taxed to
the appellant, Ramsey A. Johnson.



                                                       ___________________________________
                                                       PATRICIA J. COTTRELL, JUDGE




                                                 -3-